Case 1:19-cv-04266-JPH-DLP Document 64 Filed 08/24/20 Page 1 of 2 PageID #: 606




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 MARK RANSOM,                                         )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 1:19-cv-04266-JPH-DLP
                                                      )
 WENDY KNIGHT, et al.                                 )
                                                      )
                               Defendants.            )

                       Order Denying Motion for Cease and Desist Order

        Plaintiff Mark Ransom has moved for a cease and desist order against defendants' counsel.

 He states that counsel for the defendants called one of Mr. Ransom's family members regarding

 his request for medical supplies. Mr. Ransom states that counsel ordered this person to stop calling

 Wexford of Indiana, LLC regarding Mr. Ransom's medical care. Counsel responds that she called

 this person in response to the phone calls she had made to Wexford and merely asked her to stop

 calling Wexford. Counsel also states that she does not intend to call this person again. Because

 counsel states that she will not call this person again, no cease and desist order is necessary and

 the motion, dkt. [58], is denied.

 SO ORDERED.

Date: 8/24/2020




                                                  1
Case 1:19-cv-04266-JPH-DLP Document 64 Filed 08/24/20 Page 2 of 2 PageID #: 607




 Distribution:

 MARK RANSOM
 125443
 PLAINFIELD - CF
 PLAINFIELD CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 727 MOON ROAD
 PLAINFIELD, IN 46168

 All Electronically Registered Counsel




                                         2
